This appeal was prosecuted from a judgment of conviction rendered in the County Court of Taylor County some time in the early part of 1909, convicting appellant for intimidating one Garrett Cooper by threatening words and acts of violence and intimidation by the firing of guns. The record shows that the court adjourned on the 6th day of March, 1909. What purports to be a statement of facts was filed and approved on the 19th day of May, 1909, forty-three days after the adjournment of the term. We are not at liberty under the law to consider such statement of facts.
Bill of exceptions No. 2, which relates to the cross-examination of *Page 51 
appellant's wife, does not appear from the record ever to have been filed, and, of course, can not, therefore, be considered.
Bill of exceptions No. 1 complains of a verbal charge of the court, and excepts to same because the court charged the jury with reference to the use of threatening words, for the reason, as it is claimed, that the information charges that the offense was committed by the firing of guns. This exception is not justified by the record which charges intimidation to have been accomplished by the use of "threatening words and acts of violence and intimidation by the firing of guns."
Finding no error in the record, the judgment of conviction is affirmed.
Affirmed.